Citation Nr: 0716318	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-10 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back 
disorder. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision.     




FINDING OF FACT

Chronic low back strain had its onset in service. 


CONCLUSION OF LAW

Chronic low back strain was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), for the claim 
for service connection.  The veteran was provided with notice 
of the disability rating and effective date regulations in 
accord with Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in July 2006.  The VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records.  Consequently, 
the duty to notify and assist has been met.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

The veteran has a current back disorder as the July 2006 VA 
examination report noted an impression of a recurrent lumbar 
strain.

Service medical records include multiple complaints of back 
pain/low back pain.  In June 1983 and twice in September 
1983, the veteran complained of low back pain for two weeks; 
assessments of prostititis were noted on all of those 
occasions.  In November 1983, it was noted that the veteran 
complained of back pain for two days which occurred during 
crew drill and an assessment of back trauma due to poor body 
mechanics was noted.  Then in December 1983, the veteran 
complained of lumbar back pain for one month; an impression 
of mechanical low back pain was noted.  In February 1984, the 
veteran complained again of back pain for two weeks and an 
assessment of chronic low back pain was noted.  Later in May 
1984, several records noted the veteran complaints of low 
back pain that began one month before after heaving lifting; 
assessments of low back dysfunction and postural pain were 
noted.  Then in October 1984, the veteran reported low back 
pain after he fell while playing basketball and an assessment 
of chronic lower back pain, associated with fall was noted.  
In August 1985, the veteran complained of back pain for one 
day and assessments of pulled muscle and back strain were 
noted.  In November 1985, he complained of low back pain for 
one day after carrying heavy objects and an assessment of low 
back pain with strain was noted.  In November 1986, he 
complained of low back pain for three days and an assessment 
of muscle spasm was noted.  The examination report at service 
discharge noted a normal spine/musculoskeletal evaluation.  
On the Report of Medical History at service discharge the 
veteran indicated recurrent back pain and the examiner noted 
low back pain from mechanical strain.  

Post-service medical records show that the veteran was in an 
accident in 1991 and had cervical spine pain since then.  A 
July 1994 record from Dr. Seebach noted chronic back problems 
with malposition of the spinal column, appearance of wear and 
spinal disc injury, and being overweight.  An October 1999 
record from Dr. Moller noted diagnoses of recurrent lumbar 
syndrome with nascent spondylarthrosis of both the lower 
lumbar segments without any significant functional 
restrictions or any indication of radicular malfunction or 
inflammation and recurrent cervical syndrome with last degree 
functional restriction of the cervical spine functions 
without any evidence of degenerative changes or radicular 
malfunction or inflammation.   

On VA examination in July 2006, the examiner noted that he 
reviewed the claims folder and the report detailed the 
veteran's history of back disorder.  The examiner noted that 
x-rays showed normal lumbosacral spine with no scoliosis and 
well maintained disc spaces.  An impression of recurrent 
lumbar strain was given.  While the veteran's subjective 
complaints were noted, the examiner found that these 
complaints were not really supported by objective physical 
findings.  The veteran had completely normal x-rays and the 
examiner did not believe that the recurrent strains he was 
experiencing were caused or a result of the recurrent strains 
that he had on active duty.  The examiner added that he did 
not find any significant pathology there.        

Based on the evidence, the Board finds that service 
connection for chronic low back strain is warranted.  Service 
medical records show complaints and treatment for back 
problems on multiple occasions, and mechanical strain was 
diagnosed at service discharge.  The veteran has claimed that 
the low back pain persisted in the years after service and 
his current disability is similar in nature to the disability 
exhibited in service.  The July 2006 VA examination revealed 
recurrent lumbar strain.  Resolving all doubt in the 
veteran's favor, service connection for low back strain is 
granted.  


ORDER

Service connection for a chronic low back strain is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


